—Appeal by *635the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered March 2, 1995, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the People did not satisfy the certification requirements set forth in CPL 190.30 (2) and, in any event, this contention is without merit (People v Washington, 228 AD2d 23; see also, People v Taylor, 225 AD2d 640). Miller, J. P., Sullivan, Florio and Luciano, JJ., concur.